Citation Nr: 0108108	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected low back 
disability.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to July 
1976.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit sought 
on appeal.


REMAND

The veteran claims entitlement to service connection for 
headaches, to include as secondary to the service-connected 
low back disability and entitlement to an increased 
evaluation for lumbosacral strain, currently rated as 10 
percent disabling.  In reviewing the claims file, the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal 

A preliminary review of the record reveals that in November 
2000, after this case was certified for appeal to the Board, 
additional pertinent evidence was received at the Board in 
support of the veteran's claim.  Such evidence consists of a 
letter from the veteran's private physician, William H. 
Brooks, M.D., dated in February 2000.  That evidence was not 
previously associated with the veteran's claims file, nor was 
it considered by the RO in connection with the veteran's 
claim for entitlement to an increased rating for lumbosacral 
strain.  That evidence has a direct bearing on the veteran's 
claim on appeal.  The veteran did not submit a waiver of RO 
consideration of the new evidence, see 38 C.F.R. § 20.1304(c) 
(2000), and the RO has not issued a Supplemental Statement of 
the Case addressing that evidence, as is required by 
38 C.F.R. § 19.31.  See 38 U.S.C.A. § 7105(d) (West 1991).  
As such, this procedural defect must be cured by the RO.  
38 C.F.R. § 19.9(a).

In addition, the Board notes that the aforementioned February 
2000 letter from Dr. Brooks indicates that he had treated the 
veteran for several months.  It does not appear that the 
corresponding treatment records were obtained by the RO in 
connection with the veteran's claim for an increased rating.  
The Board is of the opinion that these records need to 
obtained and associated with the claims file. 

Further, the Board observes that the veteran was afforded a 
VA examination for the spine in September 1999.  However, 
there is no medical evidence of record that specifically 
addresses the veteran's claim for service connection for 
headaches, both as secondary to his service-connected 
lumbosacral spine disability, and/or as directly due to 
service.  Therefore, the Board does not have adequate 
evidence in which to evaluate whether or not service 
connection for headaches is warranted.  Thus, the Board is of 
the opinion that a VA examination is necessary to evaluate 
his claim.
 
Finally, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  However, the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for his lumbosacral strain and/or for 
headaches, and whose records are not yet 
associated with the claims file.  The RO 
should assist the veteran in obtaining 
any relevant records.  The RO should make 
a specific request for records from 
William H. Brooks, M.D., regarding any 
treatment of the veteran as identified in 
his February 2000 letter.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file any records that have not 
already been obtained.  All requests for 
records should be clearly documented in 
the veteran's claims file, including any 
responses to those requests.  

2.  After the foregoing has been 
completed, the veteran should be afforded 
a VA examination to ascertain the nature 
and severity of any headaches, which may 
be currently present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all relevant records 
associated with the claims file.  The 
examiner is specifically requested to 
render an opinion as to the following:  
(1) whether it is at least as likely as 
not (fifty percent or greater) that any 
current headaches are proximately due to 
the veteran's service-connected low back 
disability; or (2) whether it is at least 
as likely as not (fifty percent or 
greater) that any current headaches are 
causally and etiologically related to an 
incident of the veteran's military 
service.  Since it is important "that 
each disability be reviewed in its 
history[,] 38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be available to the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

4.  After completion of the foregoing, 
the RO should review the issue of 
entitlement to an increased rating for 
lumbosacral strain on the basis of the 
additional evidence (specifically the 
February 2000 letter from the veteran's 
private physician, which was received at 
the BVA in November 2000).  The RO should 
also review the claim for entitlement to 
service connection for headaches, to 
include as secondary to the service-
connected low back disability, on the 
basis of the new evidence obtained as a 
result of this remand, and on the basis 
of all the evidence of record.  If either 
benefit is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
addressing all evidence of record 
pertaining to his claims.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and to ensure that due process requirements have 
been satisfied.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




